Citation Nr: 0707498	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughters


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from November 1961 to 
October 1963.  The veteran service included service in the 
Republic of Vietnam from October 1962 to October 1963.  The 
appellant seeks benefits as the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

In February 2006, the appellant and her witnesses appeared at 
the RO and offered testimony in support of the claim before 
the undersigned.  A transcript of the hearing testimony has 
been associated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

At the February 2006 hearing, additional evidence was 
submitted by the appellant directly to the Board.  This 
evidence has not been previously considered by the RO; 
however, the appellant has waived such initial consideration.  
See 38 C.F.R. § 20.1304(c) (2006).  Nevertheless, in view, of 
the action taken below, initial consideration of this 
evidence by the RO should be undertaken.

Testimony elicited at this hearing revealed that prior to his 
death the veteran had been in receipt of Social Security 
Administration (SSA) benefits based on mental illness.  Any 
medical records forming the basis for an award of SSA 
benefits must be added to the claims file prior to resolution 
of the appellant's appeal.  See 38 U.S.C.A. § 5106 (West 
2000); Murincsak v. Derwinski. 2 Vet. App. 363 (1992).

Additionally, hearing testimony also revealed that the 
veteran was treated for his mental illness at a private 
facility, the Golden Valley Mental Health Hospital, in 
approximately 1976.  He also reportedly received ongoing 
evaluation and treatment thereafter at VA medical facilities 
in St. Cloud and Minneapolis, Minnesota.  Medical records 
related to the veteran's private hospitalization and those 
related to evaluation and treatment at the noted VA medical 
facilities, not already of file, should be obtained and 
associated with his claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the underlying 
medical records used by the SSA to award 
the veteran disability benefits in the 
1990's.

2.  Obtain any VA medical records not 
currently on file pertaining to 
evaluation and treatment of the veteran 
for any mental illness at VA medical 
facilities in St. Cloud and Minneapolis, 
Minnesota, as well as, records of his 
private hospitalization at the Golden 
Valley Mental Health Hospital in Golden 
Valley, Minnesota. The appellant's aid in 
securing these latter records should be 
enlisted as needed.   

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


